Citation Nr: 0946647	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-34 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an increased rating for paresthesia of the 
right lower extremity, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased rating for paresthesia of the 
left lower extremity, currently rated as 20 percent 
disabling.

4.  Entitlement to an increased rating for a healed fracture 
of the ulnar, styloid, and navicular bone of the left wrist, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied entitlement to service 
connection for bilateral hearing loss and an increased rating 
for a left wrist disability and awarded 10 percent disability 
ratings for parethesias of the right and left lower 
extremity.  In a November 2007 rating decision the disability 
ratings for the Veteran's paresthesias of the right and left 
lower extremity were increased to 20 percent for each 
disability.  However, this was not a full grant of the 
benefits sought on appeal and as such these issues remain on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) in August 2007.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing attributable 
to his period of military service.

2.  The Veteran's paresthesia of the right lower extremity 
has been manifested by no more than moderate radiculopathy in 
the right lower extremity.

3.  The Veteran's paresthesia of the left lower extremity has 
been manifested by no more than moderate radiculopathy in the 
left lower extremity.

4.  The Veteran's left wrist disability has not resulted in 
the hand fixed in supination or hyperpronation.  


CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for paresthesia of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.20, 4.123, 4.124, 4.124a, Diagnostic Code 8521 
(2009).

3.  The criteria for a disability rating in excess of 20 
percent for paresthesia of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.20, 4.123, 4.124, 4.124a, Diagnostic Code 8521 
(2009).

4.  The criteria for a disability rating in excess of 20 
percent for a left wrist disability have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code 5213 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in February 2005 and May 2008; 
rating decisions in July 2005 and November 2007; a statement 
of the case in October 2006; and a supplemental statement of 
the case in November 2007 and January 2009.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claims, evidence considered, pertinent laws 
and regulations, and reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the January 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has that condition.  The evidence must be medical 
unless it relates to a condition as to which lay observation 
is competent.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2009).  

The Veteran's service medical records reveal no complaints, 
findings, or treatment for hearing loss.  The Veteran's 
January 1955 separation examination did not include 
audiometric findings but the records include a whispered 
voice hearing test score of 15/15.  

The Veteran did not report hearing loss at VA examinations in 
July 1955 and November 1958.  

VA outpatient treatment reports dated from May 2003 to 
February 2007 indicate that the Veteran was seen for an 
audiology consultation in February 2005 at which time he was 
diagnosed with bilateral normal hearing through 1500 Hertz 
sloping to a severe high frequency sensorineural hearing 
loss.  The examiner reported that the results were consistent 
with cochlear involvement exacerbated by aging and that 
significant medical problems were a contributing factor and 
military noise exposure was most likely a contributing 
factor.  The Veteran was fitted with hearing aids thereafter.  

The Veteran was afforded a VA examination in October 2006.  
The Veteran reported hearing loss since he was in the 
service.  He said he worked in an engine room and was exposed 
to engines, generators, and propellers.  He stated that he 
worked in construction following service and used of hearing 
protection and his recreational noise exposure consisted of 
occasional woodworking with the use of hearing protection and 
mowing lawn with the use of hearing protection.  Audiometric 
testing revealed puretone thresholds of 40, 35, 40, 75, and 
80 decibels in the right ear, at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively, and 35, 35, 50, 80, and 85 decibels 
for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Speech recognition scores were 98 percent in 
the right ear and 94 percent in the left ear.  The examiner 
diagnosed the Veteran with mild to profound sensory hearing 
loss bilaterally.  No medical opinion was provided at that 
time.  

A VA addendum opinion dated in July 2007 indicated that the 
examiner reviewed the claims file.  The examiner opined that 
the Veteran's bilateral hearing loss was less likely than not 
aggravated by his military service.  The examiner's rationale 
was that the whispered voice tests were not sensitive or 
specific tests of high frequency hearing loss which was a 
common noise exposure hearing loss.  Additionally, the 
Veteran's history included occupational and recreational 
noise exposure.  

The Veteran testified DRO hearing in August 2007.  He 
reported that he worked in the engine room of a ship when he 
was in the Navy.  He testified that he obtained hearing aids 
through the Bay Pines VA Medical Center.  He testified that 
he believed that his hearing loss was related to his service 
due to his exposure to noise in the engine room.  The Veteran 
reported that his civilian occupation was in construction.

The Veteran claims that he has bilateral hearing loss related 
to his military service.  There is no evidence of exposure to 
acoustic trauma while in service and the Veteran was not a 
combatant.  There is an absence of any specific indication of 
bilateral hearing loss until February 2005, more than fifty 
years after service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The amount of time that passed between 
service and the first complaint of record of hearing loss is 
also evidence that weighs against the Veteran's claim. 

The Board notes that the only medical opinion of record, that 
of the July 2007 VA physician indicates that the Veteran's 
bilateral high frequency sensorineural hearing loss was less 
likely than not aggravated by his military service.  The 
examiner's rationale was that whispered voice tests were not 
sensitive or specific tests of high frequency hearing loss 
which was a common noise exposure hearing loss and the 
Veteran's history included occupational and recreational 
noise exposure.  While the February 2005 VA physician 
reported that the results of audiometric testing indicated 
that the Veteran's military noise exposure was most likely a 
contributing factor, he also specifically noted that the 
audiometric results were consistent with cochlear involvement 
exacerbated by aging and significant medical problems.  
Furthermore, there is no evidence of the Veteran having a 
documented sensorineural hearing loss that met the criteria 
for a compensable rating within one year after service.  
38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's assertions that he 
currently has hearing loss as the result of his active duty 
service.  Certainly, the Veteran can attest to factual 
matters of which he had first-hand knowledge, such as 
subjective complaints of trouble hearing since service and 
the types of noises he was exposed to in-service, and his 
assertions are entitled to probative weight.  See Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board 
ultimately places more probative weight on the opinion of the 
competent health care specialist who reviewed the record, and 
found that a relationship between the Veteran's current 
disability and service was less likely. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.

Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).




Paresthesias, Right and Left Lower Extremity

The Veteran's paresthesias of the right and left lower 
extremity have been rated as 20 percent disabling under 
Diagnostic Code 8521 for both extremities.  Diagnostic Code 
8521 pertains to paralysis of the external popliteal nerve 
(common peroneal).  38 C.F.R. § 4.124a.  Under Diagnostic 
Code 8521, a 20 percent rating is assigned for moderate 
incomplete paralysis of the external popliteal nerve.  Id.  A 
30 percent rating is assigned for severe incomplete paralysis 
of the external popliteal nerve.  Id.  A 40 percent rating is 
assigned for complete paralysis of the external popliteal 
nerve where the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2009).  
"Moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."  "Severe" is 
generally defined as "of a great degree: serious."  See 
Webster's Eleventh New Collegiate Dictionary (2007), 798 and 
1140.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2009).

The Veteran was afforded a VA examination in April 2005.  He 
reported intermittent daily numbness and tingling pain from 
the knees to his feet.  He indicated that also he has some 
weakness when climbing stairs.  The Veteran stated that he 
moves his legs during the day and at night.  He said he was 
not able to work for eight hours and could not sit for longer 
than an hour or an hour and a half.  Physical examination 
revealed that the Veteran had decreased intensity of 
sensation to light touch on the right and left feet half way 
up to the calves.  He also had abnormal decreased sensation 
to pinprick on the right and left feet half way up to the 
calves.  There was abnormal absent sensation to vibration on 
the right great toe and right ankle and the left great toe 
and ankle.  There was normal sensation on the right and left 
knees.  There was no increased sensitivity on the right and 
left feet.  The Veteran was able to move the muscles against 
gravity and there was no muscle wasting or atrophy of the 
lower legs in the area of the neuropathy.  

The Veteran was also afforded a VA examination in April 2007.  
He reported numbness in his bilateral lower extremities below 
the knee.  He indicated that he has numbness mostly when he 
sitting down and that walking around helps it or reduces it.  
He said it feels like his legs are numb or dead.  He said he 
used Gabapentin three times daily.  He stated that he did not 
use any assistive devices and he had no impairment of his 
activities of daily living.  Neurological examination of the 
lower extremities revealed moderate decreased sensation to 
touch and pinprick in both lower extremities below the knees.  
There was no evidence of weakness or muscle atrophy and no 
atrophic changes of the feet.  The examiner diagnosed the 
Veteran with bilateral sensory paresthesia/neuropathy 
moderate in severity.  

VA outpatient treatment records reveal a diagnosis of 
nonprogressive sensory neuropathy to the ankles in August 
2004 and January 2005.  In January 2005 an examiner noted 
that a September 2004 electromyograph suggested peroneal 
neuropathy.  In May 2006 the Veteran's peripheral neuropathy 
was noted to be secondary to poor microcirculation.  

The Veteran testified at a hearing before a DRO in August 
2007.  He said his legs were getting a lot worse.  He 
testified that his legs tingled and ached and he had trouble 
lying down.  He said he had to walk to alleviate the pain.  
He reported that sitting down or lying down aggravated his 
legs.  The Veteran testified that he used Gabapentin for the 
pain.  He stated that he was retired and was not receiving 
Social Security disability.

The Veteran submitted several lay statement in August 2007.  
His daughter indicated that the Veteran had major problems 
with his legs and was unable to sit or lay down for long 
periods of time.  His girlfriend indicated that the Veteran 
had to get out of bed several times per night and was only 
able to sleep four hours a night.  She said he also had to 
stop and walk when riding in a car or on a bus.  

The Board has reviewed all the evidence set forth previously 
and finds that the Veteran's paresthesias of the right and 
left lower extremity do not warrant higher ratings.  In this 
regard, when examined by VA in April 2005, the Veteran 
reported intermittent daily numbness and tingling pain from 
the knees to his feet.  He indicated that also he has some 
weakness when climbing stairs the examiner reported decreased 
intensity of sensation to light touch on the right and left 
feet half way up to the calves and abnormal decreased 
sensation to pinprick on the right and left feet half way up 
to the calves as well as abnormal absent sensation to 
vibration on the right great toe and right ankle and the left 
great toe and ankle.  There was normal sensation on the right 
and left knees and there was no increased sensitivity on the 
right and left feet.  The VA outpatient treatment reports of 
record indicate that the Veteran's peripheral neuropathy was 
nonprogressive.  The April 2007 examiner described the 
Veteran's paresthesias as sensory and moderate in severity.  
The Veteran's neurological symptomatology, which includes 
complaints of numbness, tingling, and objective findings of 
loss of sensation of the feet and lower legs bilaterally, is 
consistent with moderate incomplete paralysis of the external 
popliteal nerve.  The greater weight of the evidence is 
against finding that it is manifested by more significant 
disability, approximating severe incomplete paralysis.  

In short, the evidence of record does not establish that 
increased ratings are warranted for either lower extremity.  
The evidence reveals that the Veteran's paresthesias of the 
right and left lower extremity are no worse than moderately 
disabling.  This is consistent with the regulations that 
refer to situations where neurologic impairment is largely 
sensory, see 38 C.F.R. § 4.124a (2009), and which provide for 
assignment of no more than a "moderate" rating.  The Board 
accordingly concludes that the evidence on file does not 
support assignment of evaluations higher than 20 percent.  
The Veteran's claims for higher ratings are therefore denied.  


Left Wrist Disability

The 20 percent disability rating assigned for the veteran's 
service-connected left wrist disability at issue is a 
protected rating as the rating has been in effect for more 
than 20 years.  In this regard, any disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  38 C.F.R. § 3.951(b) (2009).

The left wrist disability had been rated as 20 percent 
disabling under Diagnostic code 5213 impairment of the elbow 
and forearm in supination and pronation.  38 C.F.R. § 4.71a 
(2009).  The Board notes that the Veteran is right-handed and 
as such his left wrist is the minor joint.  Under Diagnostic 
Code 5213, a 20 percent rating is warranted for limitation of 
pronation of the minor joint with motion lost beyond the last 
quarter of the arc, the hand does not reach full pronation, 
or motion lost beyond the middle of the arc or for loss of 
bone fusion the hand fixed near the middle of the arc or 
moderate pronation or the hand fixed in full pronation.  Id.  
A 30 percent rating is warranted for loss of bone fusion with 
the hand fixed in supination or hyperpronation.  Id.  

The standardized range of motion for the wrist is plantar 
flexion to 80 degrees and dorsiflexion to 70 degrees and 
ulnar deviation to 40 degrees and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The Veteran was afforded a VA examination in April 2005.  He 
reported that he had flare-ups twice a month.  He was noted 
to have a scar on his wrist.  He said he had decreased range 
of motion during a flare-up.   He did not use a wrist brace.  
The Veteran reported that the used ice packs or heating pads.  
He indicated that he is retired and does some side jobs in 
carpentry.  He said the left wrist disability had no effects 
on his usual occupation except that he was unable to nail or 
hold screws, he was unable to lift heavy objects with his 
left hand, and he was slower doing work.  Range of motion 
testing revealed doriflexion to 12 degrees, palmar flexion to 
22 degrees, and ulnar deviation to 10 degrees.  The Veteran 
he was unable to perform radial deviation.  He had pain with 
all ranges of motion.  There was no additional loss of motion 
due to pain, fatigue, weakness, or lack of endurance during 
range of motion testing.  There was no wrist tenderness or 
guarding of wrist movement and no left wrist weakness.  The 
Veteran's left grip was 4/5 to resistance.  X-rays revealed 
postsurgical and degenerative changes.  The examiner 
diagnosed the Veteran with a healed fracture of the ulnar, 
styloid, and navicular bone of the left wrist with residual 
limitation of pronation, and motion lost beyond the arc 
(minor).  

The Veteran was afforded a VA examination in April 2007.  The 
Veteran was noted to be right-handed.  The Veteran reported 
pain in his left wrist on a daily basis and no flare-ups.  He 
said he did not take any medication specifically for his 
wrist.  He indicated that he occasionally used a Velcro 
brace.  The examiner noted that the disability did not have 
an affect on the Veteran's occupation because he was retired.  
The Veteran reported weakness in his left hand.  Physical 
examination revealed a scar on the extensor surface of the 
left hand and wrist.  The left wrist showed no external 
evidence of degenerative changes.  The Veteran had tenderness 
in the left wrist with decreased range of motion and no 
instability.  Range of motion testing revealed palmar flexion 
to 10 degrees, dorsiflexion to 10 degrees, ulnar deviation to 
10 degrees, and radial deviation to 5 degrees with pain in 
all range of movements at the maximum range of movements  No 
additional range of motion was lest due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
Veteran was noted to have mild weakness in his left grasp and 
difficulty with opposing the thumb with the little finger.  
The examiner noted there was a distance of one-centimeter 
(cm) when he tried to oppose the two but he was able to 
oppose the other fingers.  The examiner diagnosed the Veteran 
with a healed fracture of the left ulnar, styloid, and 
navicular bone status-post open reduction and internal 
fixation and degenerative joint disease.   

The Veteran submitted a statement from a former employer in 
August 2006 who indicated that the Veteran worked as a 
carpenter, plasterer, and a few other things but was not able 
to produce as much work as other men because of his left 
wrist disability.  He said he could not pay the Veteran as 
much as he should have been able to earn because he took 
longer than other men to do the same job.  

VA outpatient treatment reports associated with the claims 
file do not reveal any complaints, findings, or treatment for 
the Veteran's left wrist. 

The Veteran testified at a hearing before a DRO in August 
2007.  The Veteran said his wrist ached and his range of 
motion was limited.  He testified that he had not seen a 
doctor or taken any medication for his wrist.  He said he is 
retired and was not receiving Social Security disability 
benefits.  

The Board has reviewed all of the evidence set forth 
previously and finds that the Veteran's left wrist disability 
does not warrant a higher rating. 

The evidence as reported above does not reflect that the 
Veteran had loss of bone fusion with the left hand fixed in 
supination or hyperpronation.  Consequently, an increased 
rating is not warranted under Diagnostic Code 5213.  
38 C.F.R. § 4.71a.

The Board will also consider whether any other Diagnostic 
Codes would allow for an increased rating.  

Diagnostic Code 5210 provides for a 40 percent rating for 
nonunion of the radius and ulna with flail false joint.  
38 C.F.R. § 4.71a.  There is no evidence of that the 
Veteran's left wrist disability has been manifested by 
nonunion of the radius and ulna.  Consequently, an increased 
rating is not warranted under this Diagnostic Code.

Diagnostic Code 5211 provides for a 30 percent rating for 
impairment of the ulna; nonunion in the upper half with false 
movement and without loss of bone substance or deformity.  
38 C.F.R. § 4.71a.  There is no evidence of that the 
Veteran's left wrist disability has been manifested by 
impairment of the ulna with nonunion in the upper half with 
false movement and without loss of bone substance or 
deformity.  Consequently, an increased rating is not 
warranted under this Diagnostic Code.

Diagnostic Code 5212 provides for a 30 percent rating for 
impairment of the radius with nonunion in the lower half with 
false movement and loss of bone substance and marked 
deformity.  38 C.F.R. § 4.71a.  As the evidence does not 
establish that the Veteran's left disability has been 
manifested by the criteria described above, an increased 
rating is not warranted under this Diagnostic Code.  

Diagnostic Code 5214 provides for a 30 percent rating for 
ankylosis of the minor wrist in any position except favorable 
and a 40 percent rating for unfavorable wrist ankylosis of 
the minor wrist in any degree of palmar flexion, or with 
ulnar or radial deviation.  38 C.F.R. § 4.71a.  There is no 
evidence of ankylosis of the Veteran's left wrist to allow 
for an increased rating under this Diagnostic Code.  

Limitation of motion of the wrist is rated under Diagnostic 
Code 5215, which assigns a maximum 10 percent rating for 
limitation of dorsiflexion to less than 15 degrees, or 
limitation of palmar flexion in line with forearm.  38 C.F.R. 
§ 4.71a.  Moreover, both VA examiners indicated that there 
was no additional loss of motion due to pain, fatigue, 
weakness, or lack of endurance during range of motion 
testing. Thus, the record presents no basis for assignment of 
any higher rating under any of the aforementioned Diagnostic 
Codes based on consideration the factors identified in 
38 C.F.R. §§ 4.40, 4.45 and DeLuca. 

In short, the evidence of record does not establish that an 
increased rating is warranted under any Diagnostic Code 
pertaining to disabilities of the forearm and wrist.  The 
Board accordingly concludes that the evidence on file does 
not support assignment of evaluations higher than 20 percent.  
The Veteran's claim for a higher rating is therefore denied.  

Extraschedular Considerations

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue is 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 
3.321(b)(1).  If so, factors for consideration in determining 
whether referral for an extraschedular rating is necessary 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2009).  For the 
following reasons, the Board determines that such referral is 
not appropriate in this case.  The Board notes that this 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Although the Veteran submitted 
a statement from a former employer who indicated that the 
Veteran was not as fast as other men doing the same jobs 
because of his left wrist disability, the Veteran testified 
that he was retired and not receiving disability benefits 
through the Social Security Administration for either his 
left wrist or his parethsias of the lower extremities.  
Moreover, the Veteran indicated that he still did side jobs 
in carpentry at his April 2005 VA examination and the April 
2007 VA examiner indicated that the Veteran's left wrist 
disability did not have any effect on his occupation as he 
was retired.   Additionally, the record does not show that 
the disabilities at issue result in frequent periods of 
hospitalization.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to an increased rating for paresthesia of the 
right lower extremity, currently rated as 20 percent 
disabling is denied.

Entitlement to an increased rating for paresthesia of the 
left lower extremity, currently rated as 20 percent disabling 
is denied.

Entitlement to an increased rating for a healed fracture of 
the ulnar, styloid, and navicular bone of the left wrist, 
currently rated as 20 percent disabling is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


